This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2015 UT 77


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                         DANIEL V. SCHROEDER,
                          Petitioner, Appellant,
                                       v.
  UTAH ATTORNEY GENERAL‘S OFFICE and the UTAH STATE RECORDS
                        COMMITTEE,
                    Respondent, Appellee.

                              No. 20121057
                          Filed August 25, 2015

                      Third District, Salt Lake
                    The Honorable Keith A. Kelly
                          No. 110917703

                                 Attorneys:
  Jeffrey J. Hunt, David C. Reymann, Lashel Shaw, Salt Lake City,
                            for appellant
 Sean Reyes, Att‘y Gen., Nancy L. Kemp, Asst. Att‘y Gen, Salt Lake
         City, for appellee Utah Attorney General‘s Office
 Sean Reyes, Att‘y Gen., Paul H. Tonks, Asst. Att‘y Gen, Salt Lake
        City, for appellee Utah State Records Committee

CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
ASSOCIATE CHIEF JUSTICE LEE, JUSTICE DURHAM, JUSTICE PARRISH, and
                     JUSTICE HIMONAS joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:
                               Introduction
   ¶1 Article I, section 14 of the Utah Constitution prohibits state
actors from conducting unreasonable searches and seizures.


    Justice Parrish sat on this case and voted prior to her resignation
on August 16, 2015.
                   SCHROEDER v. UTAH ATT‘Y GEN.
                        Opinion of the Court
Typically, the state may seize evidence without violating section 14 if
it does so under a valid warrant or subpoena. In this case, David
Schroeder filed a public records request under the Government
Records Access and Management Act (GRAMA), seeking bank
records the State had seized lawfully during a criminal investigation.
The district court below denied the request, holding that section 14
provides a broad right of privacy that prevents the State from
disclosing bank records even though the records themselves were
seized legally. We must now determine whether the right against
unreasonable searches and seizures prevents Mr. Schroeder from
accessing information the State seized during its investigation. We
conclude that it does not. There can be no violation of section 14
when the government obtains information through a valid warrant
or subpoena, so the state constitution does not exempt the bank
records from GRAMA‘s public disclosure requirements.
    ¶2 In so holding, we note that nothing in our decision requires
state prosecutors to implement an open-file policy with journalists
and curious citizens. GRAMA provides sixty-four separate
categories of protected information that no one can access without a
compelling justification. While these protections shield much
sensitive material from public disclosure, to the extent GRAMA‘s
disclosure requirements are too permissive, that is a problem with a
legislative solution, not a matter of state constitutional law.
    ¶3 The district court also denied Mr. Schroeder access to a
summary of the bank records (the Quicken Summary) and an
investigator‘s handwritten notes (the Post-it Note), holding that both
documents were protected attorney work product. Under GRAMA,
the state has no obligation to disclose attorney work product, but a
district court may nevertheless order disclosure if the interests
favoring disclosure outweigh those favoring protection. Work
product includes records prepared solely in anticipation of litigation
and any material that discloses the mental impressions or legal
theories of an attorney concerning the litigation. We conclude that
the district court correctly classified the Quicken Summary and Post-
it Note as attorney work product because both documents contain
the mental impressions of state prosecutors. But we ultimately
reverse the district court‘s ruling because the State terminated its
investigation years ago, so the interests favoring protection are not
as compelling as those favoring disclosure.
     ¶4 Mr. Schroeder also seeks his attorney fees incurred on
appeal under Utah Code section 63G-2-802(2)(a), which allows
district courts to award attorney fees and litigation costs to any
litigant who ―substantially prevails‖ on a public records request. We

                                  2
                         Cite as: 2015 UT 77
                        Opinion of the Court
do not reach this issue, because GRAMA provides district courts
discretion to award attorney fees after considering a number of
factors, including ―the public benefit derived from the case‖ and
whether the government‘s actions ―had a reasonable basis.‖ Because
the district court has wide discretion in awarding fees and is in a
better position than we are to make such a determination, we leave it
to the district court to decide this issue on remand.
                            Background
   ¶5 Mr. Schroeder filed a complaint against the Utah Attorney
General‘s Office in September 2011, asking the court ―to compel the
[AG‘s o]ffice to release certain government records‖ it had refused to
disclose six months earlier. According to the complaint, the records
concerned ―Envision Ogden,‖ a nonprofit organization Ogden
Mayor Matthew Godfrey had formed in early 2007. The
organization‘s purpose was ―to promote business and recreation in
Ogden.‖ The mayor held a series of fundraising events over the next
several months, collecting more than $80,000 in contributions.
Donors included local businesses, the Ogden-Weber Chamber of
Commerce, and the Utah Governor‘s Office of Economic
Development.
    ¶6 But Envision Ogden did not use all of those funds to
promote the city as a destination for tourists and entrepreneurs.
Rather, according to Mr. Schroeder, during ―the second half of 2007,‖
the organization ―made expenditures of at least $26,884 in support of
local political campaigns, including independent expenditures in
support of Mayor Godfrey‘s reelection campaign and contributions
to‖ two city council candidates. The organization funneled roughly
$20,000 in campaign contributions ―through an unregistered entity
called Friends of Northern Utah Real Estate‖ (FNURE). The city
council candidates disclosed the FNURE contributions, but their
disclosures did not indicate the money‘s actual source was Envision
Ogden.
   ¶7 Envision Ogden filed a ―Political Organization Notice of
Section 527 Status‖ with the Internal Revenue Service in March 2008.
According to Mr. Schroeder, he discovered the organization‘s filings
on the IRS website one year later, ―learning for the first time who
Envision Ogden‘s major contributors were and that FNURE had
received its funds from Envision Ogden.‖ The city council
candidates eventually admitted that their FNURE campaign
donations were contributions from Envision Ogden.
   ¶8 The IRS disclosures generated some local press coverage,
and the Utah State Bureau of Investigation (SBI) began looking into

                                  3
                     SCHROEDER v. UTAH ATT‘Y GEN.
                          Opinion of the Court
the matter in April 2009. SBI closed its investigation in June 2009, but
the AG‘s Office directed SBI to reopen it three months later. The
―investigation stagnated for the next 12 months,‖ until the AG‘s
Office ―brought the investigation from the SBI into its own office and
assigned‖ it to Lieutenant Tina Minchey. After taking over, she
subpoenaed Envision Ogden‘s bank records sometime ―in late 2010.‖
    ¶9 In March 2011, the AG‘s Office announced that the State had
closed the Envision Ogden investigation. Mr. Schroeder filed a
request under GRAMA the next day, seeking copies of ―[a]ll records
pertaining to the recently concluded investigation into Envision
Ogden.‖ The AG‘s Office released some of the records but retained
others, claiming they were ―protected‖ documents under GRAMA. It
denied Mr. Schroeder‘s subsequent appeal, so he sought review from
the Utah State Records Committee under Utah Code section 63G-2-
403 (2011).1 The Committee ordered the AG‘s Office to release
additional documents, but not all of what Mr. Schroeder had
requested. Both parties then petitioned the district court for judicial
review of the Committee‘s decision.
    ¶10 Three records were at issue before the district court: (1)
Envision Ogden‘s bank records, which the State had obtained
through a valid subpoena, (2) a summary of the bank records
prepared by an investigator in the AG‘s Office (the Quicken
Summary), and (3) a post-it note upon which the investigator
claimed to have written directions from state prosecutors (the Post-it
Note).2 The district court concluded that GRAMA did not require the
AG‘s Office to disclose any of these records.
   ¶11 With respect to the bank records, the court cited State v.
Thompson3 for the proposition that ―bank customers have a right of
privacy in their bank records under the Utah State Constitution,
Article I, § 14.‖ It then concluded that even though the records ―were
properly obtained by the Attorney General‘s Office pursuant to a
lawful criminal investigation,‖ there ―would be a constitutional

   1  Unless indicated otherwise, we cite to the 2011 version of the
Utah Code throughout this opinion, which was the version in effect
at the time of Mr. Schroeder‘s public records request.
   2 The parties also disputed whether GRAMA required disclosure
of a declaration from the bank‘s records custodian. The district court
below held that it did, and neither party has challenged that decision
on appeal.
   3   810 P.2d 415 (Utah 1991).

                                   4
                            Cite as: 2015 UT 77
                           Opinion of the Court
violation for the Attorney General‘s Office to disclose those bank
records to the plaintiff in this case.‖ The court reached the same
conclusion regarding the Quicken Summary.
    ¶12 The court also determined that Utah Code section 63G-2-305
shielded the Post-it Note from disclosure and that it provided
another basis to protect the Quicken Summary. Subsections 16 and
17 protect ―records prepared by or on behalf of a governmental
entity solely in anticipation of litigation‖ and ―records disclosing an
attorney‘s work product, including the mental impressions or legal
theories of an attorney or other representative of a governmental
entity concerning litigation.‖4 Because both documents, in the court‘s
view, were prepared in ―determining what criminal charges might
be pursued,‖ and because the court believed they also ―contain[ed]
mental impressions by the Attorney General‘s Office,‖ the court
concluded that the documents were attorney work product and
therefore non-public.
    ¶13 Information that falls within a GRAMA-protected category
may nevertheless be released if a court determines that ―the interest
favoring access outweighs the interest favoring restriction of
access.‖5 On this issue, the district court concluded that the relevant
policy interests weighed against releasing the records. With respect
to the Post-it Note and the Quicken Summary, the court first
observed that ―the public‘s right to know‖ favored disclosure. In
particular, it noted that ―our [g]overnment and our way of life is
helped by people . . . like Mr. Schroeder, who wants to hold
[g]overnment accountable for its actions, and who is willing to make
a personal effort to hold [g]overnment accountable.‖ The court also
noted that the government ―authorities involved here principally are
the Attorney General‘s Office who‘s carried out an investigation, but
also the relationship of a private organization to the City of
Ogden . . . or . . . transactions involving public officials in the Ogden
area.‖ The court found the public‘s ―right to reasonably know about
what‘s going on in [g]overnment‖ to be ―very significant.‖
   ¶14 Nevertheless, the court concluded that this right did not
outweigh the ―public policy . . . that an attorney‘s mental
impressions are to be protected.‖ It reasoned that disclosing these
records ―could prevent the Attorney General from preparing the
kind of Quicken register report and categorizing transactions as


   4   UTAH CODE § 63G-2-305(16), (17).
   5   Id. § 63G-2-404(8)(a).

                                    5
                      SCHROEDER v. UTAH ATT‘Y GEN.
                             Opinion of the Court
found in Exhibits 11 through 16, and it could prevent an investigator
assisting an attorney from making notes about what the attorney
wants to have done in connection with the litigation.‖ Thus, the
court determined that the Post-it Note and the Quicken Summary
―are protected by the work product protection.‖
    ¶15 As to the bank records and the Quicken Summary, the court
noted that in addition to the attorney work product policy
disfavoring disclosure, ―the interest of individuals and organizations
in the State of Utah to be free of unreasonable searches of their
financial records . . . weighs most heavily‖ against disclosure. And
consequently, neither should be ―disclosed because of that
Constitutional protection.‖ Mr. Schroeder appeals the district court‘s
decision. We have jurisdiction under Utah Code section 78A-3-
102(3)(j) (2014).
                             Standard of Review
   ¶16 Mr. Schroeder raises four issues on appeal. First, he claims
the district court erred in concluding that article I, section 14 of the
Utah Constitution prohibits disclosure of the Bank Records and the
Quicken Summary. That issue presents questions of constitutional
and statutory interpretation, which we review for correctness.6
Second, he argues that the court erroneously classified the Quicken
Summary and the Post-it Note as protected attorney work product
under Utah Code section 63G-2-305(16) and (17). As we explain in
more detail below, whether a record is properly classified under
GRAMA is a mixed question of law and fact that we review
nondeferentially.7
    ¶17 Third, Mr. Schroeder argues the district court incorrectly
weighed the public policies pertinent to disclosure of the documents
under Utah Code section 63G-2-404(8). Because balancing competing
interests is a fact-intensive and ―inherently discretionary task,‖ we




   6  See S. Utah Wilderness Alliance v. Automated Geographic Reference
Ctr., 2008 UT 88, ¶ 13, 200 P.3d 643 (noting that ―the interpretation of
statutes is a question of law,‖ which ―we review . . . for correctness‖);
Chen v. Stewart, 2004 UT 82, ¶ 25, 100 P.3d 1177 (stating that
constitutional issues present legal questions reviewed for
correctness), abrogated on other grounds by State v. Nielsen, 2014 UT 10,
¶ 43, 326 P.3d 645.
   7   See infra ¶¶ 35–36.

                                      6
                           Cite as: 2015 UT 77
                          Opinion of the Court
review the district court‘s decision for abuse of discretion.8 But to the
extent the district court applied an improper legal standard, we
review its decision for correctness.9 Finally, Mr. Schroeder requests
his attorney fees and litigation costs incurred on appeal under Utah
Code section 63G-2-802(2)(a). District courts have wide discretion to
award attorney fees, so we review such a determination for abuse of
discretion.10
                                 Analysis
    ¶18 We reverse the district court‘s decision shielding the bank
records from disclosure. There is no violation of article I, section 14
of the Utah Constitution when the State obtains records through a
valid subpoena, even if the records are later disclosed via a public
records request. Because section 14 does not exempt the bank
records from GRAMA, and because the State has not argued on
appeal that the bank records are shielded by any of GRAMA‘s
numerous protective provisions, Mr. Schroeder is entitled to their
disclosure after any nonpublic information is redacted as required
by GRAMA.
    ¶19 Next, even though we agree with the district court that
GRAMA‘s attorney work product protections apply to both the
Quicken Summary and the Post-it Note, we reverse its decision
refusing to order their disclosure. Under GRAMA, even nonpublic
records may be released if the interests favoring disclosure outweigh
those favoring nondisclosure. And here, the court‘s balancing
analysis improperly focused on general policy concerns without
discussing how those interests specifically applied to the records at
issue in this case. Applying the proper standard, we conclude that
the records should be disclosed because Ogden‘s citizens have a
right to know about potential public corruption, and the State‘s
closure of the investigation years ago substantially reduces any

   8 Supernova Media, Inc. v. Pia Anderson Dorious Reynard & Moss,
LLC, 2013 UT 7, ¶ 19, 297 P.3d 599.
   9 See Sawyer v. Dep’t of Workforce Servs., 2015 UT 33, ¶ 25, 345 P.3d
1253 (―We review the legal standard applied to a particular mixed
question for correctness.‖); Crookston v. Fire Ins. Exch., 860 P.2d 937,
939–40 (Utah 1993) (―So long as the trial court applied the correct
legal standards, . . . we review the court‘s decision denying the
motion only for an abuse of discretion.‖).
   10   See Prince v. Bear River Mut. Ins. Co., 2002 UT 68, ¶ 53, 56 P.3d
524.

                                     7
                     SCHROEDER v. UTAH ATT‘Y GEN.
                          Opinion of the Court
interest the State has in protecting attorney work product. Finally,
we decline to consider Mr. Schroeder‘s request for attorney fees.
Because district courts have broad discretion in deciding whether to
award attorney fees, we leave that decision for the district court on
remand.
   I. Article I, Section 14 of the Utah Constitution Does Not Apply
    ¶20 Under Utah Code section 63G-2-201(6)(a), the State has no
obligation to release otherwise public records if ―another state
statute, federal statute, or federal regulation‖ conflicts with
GRAMA‘s disclosure requirements. The AG‘s Office argues that the
Utah Constitution recognizes a broad right of privacy in bank
records that is inconsistent with GRAMA‘s disclosure requirements.
Although section 201 does not explicitly reference the constitution,
the State is correct that the legislature has no authority to require
disclosure of records the constitution deems protected.11 So if there is
a constitutional right to privacy shielding bank records from public
disclosure, Mr. Schroeder would have no right to examine Envision
Ogden‘s bank records.
   ¶21 The district court below agreed with the State, holding that
under our decision in State v. Thompson,12 people have a
constitutionally protected privacy interest in their bank records. And
based on such a right, the court concluded, ―[i]t would be a
constitutional violation for the Attorney General‘s Office to disclose‖
the bank records to Mr. Schroeder, even though they ―were properly
obtained by the Attorney General‘s Office pursuant to a lawful
criminal investigation.‖ As we explain below, this misreads
Thompson. We did not recognize such a broad right of privacy in that
case, and the State has not identified any other statute or
constitutional provision that would shield Envision Ogden‘s bank
records from disclosure.
    ¶22 Article I, section 14 of the Utah Constitution does provide
citizens in our state with a measure of privacy. But its protections are

   11 See Thomas v. Daughters of Utah Pioneers, 197 P.2d 477, 503 (Utah
1948) (Latimer, J., concurring) (observing that the legislature‘s
―supreme‖ power ―in the enactment of laws‖ is circumscribed by
―constitutional limits‖); cf. Wadsworth v. Santaquin City, 28 P.2d 161,
172–73 (Utah 1933) (noting that the legislature had no authority to
issue bonds if doing so ―create[d] a debt in violation of constitutional
debt limits‖).
   12   810 P.2d 415 (Utah 1991).

                                    8
                            Cite as: 2015 UT 77
                           Opinion of the Court
not absolute, and it does not accord bank records special status over
other personal information. Rather, section 14 recognizes the ―right
of the people to be secure in their persons, houses, papers and effects
against unreasonable searches and seizures.‖13 Like the Fourth
Amendment to the U.S. Constitution, we have recognized that this
provision prohibits state actors from unreasonably intruding into
areas where citizens have a legitimate expectation of privacy.14 A
state intrusion is not unreasonable, however, when the state acts
under a valid warrant or subpoena.15
    ¶23 We applied these well-established constitutional principles
in State v. Thompson. In that case, two defendants challenged their
convictions for bribery, racketeering, and other offenses by arguing
that the district court improperly denied a motion to suppress their
bank records, which the defendants contended were seized in
violation of article I, section 14.16 We held that ―under the facts of
this case,‖ the defendants ―had a right to be secure against
unreasonable searches and seizures of their bank statements . . . and
all papers which [they] supplied to the bank to facilitate the conduct
of [their] financial affairs upon the reasonable assumption that the
information would remain confidential.‖17 But we also noted that a
―bank can be compelled to turn over a customer‘s records when
served with a lawful subpoena‖ and a bank ―customer cannot
maintain a constitutional challenge to evidence gathered pursuant to

   13   UTAH CONST. art. I, § 14.
   14 See State v. Poole, 871 P.2d 531, 537 (Utah 1994) (Durham, J.,
dissenting) (―Article I, section 14 is implicated if we find that a
person has a reasonable expectation of privacy in the area searched.‖
(internal quotation marks omitted)); State v. Watts, 750 P.2d 1219,
1221 (Utah 1988) (―Unreasonable private searches are not subject to
the protection of article I, section 14 of the Utah Constitution.‖
(emphasis added)).
   15 See State v. DeBooy, 2000 UT 32, ¶ 13, 996 P.2d 546 (noting that
under both the Utah and U.S. Constitutions, a search or seizure is not
unlawful if ―specific and articulable facts . . . taken together with
rational inferences from those facts . . . reasonably warrant the
particular intrusion‖ (first alteration in original) (internal quotation
marks omitted)).
   16 Thompson, 810 P.2d at 415–16 (second and third alterations in
original).
   17   Id. at 418 (internal quotation marks omitted).

                                     9
                      SCHROEDER v. UTAH ATT‘Y GEN.
                           Opinion of the Court
a subpoena . . . lawfully issued to his bank.‖18 Ultimately, we vacated
the defendants‘ convictions because the state seized their bank
records through illegal subpoenas.19
    ¶24 Thompson thus stands for the unremarkable proposition that
there is no violation of article I, section 14 when the state obtains
bank records through a reasonable search and seizure. The opinion
explicitly restricts the holding to ―the facts of this case.‖20 And we
explicitly held that whatever ―right of privacy‖ individuals may
have in their bank records, the Utah Constitution permits the state to
intrude upon it ―pursuant to a subpoena‖ that is ―lawfully issued‖ to
a bank.‖21
    ¶25 The AG‘s Office nevertheless maintains that ―nothing in
Thompson limits its application to the search-and-seizure context—
and, in fact, had the Court not first found an independent right to
privacy, it would not have needed to reach and apply search-and-
seizure law.‖ This is not an accurate statement of the law; the issue
of whether ―a person has a reasonable expectation of privacy‖ is a
matter of search-and-seizure law. In fact, it is the first question we
ask when determining whether a search or seizure violated section
14.22 And far from recognizing a broad, freestanding privacy right in
an individual‘s bank records, our decision in Thompson reflects a
straight-forward application of article I, section 14.
    ¶26 Here, no one contends the AG‘s Office illegally subpoenaed
Envision Ogden‘s bank records. On the contrary, the district court‘s
oral ruling expressly acknowledges that ―[i]t appeared to be very
reasonable in this case when there were the issues raised in the [SBI]
report to the Attorney General to subpoena the documents as part of
its investigation.‖ Consequently, we conclude that disclosure of the
bank records in this case would not violate article I, section 14, and
the district court erred in ruling otherwise.
   ¶27 Because the Utah Constitution does not prohibit disclosure
of Envision Ogden‘s bank records, the AG‘s Office must disclose




   18   Id.
   19   Id. at 420.
   20   Id. at 418.
   21   Id.
   22   See State v. Price, 2012 UT 7, ¶¶ 9–10, 270 P.3d 527.

                                     10
                              Cite as: 2015 UT 77
                              Opinion of the Court
them unless GRAMA protects them.23 GRAMA provides that the
public has a ―right to inspect a public record,‖ but records that are
―private, controlled, or protected‖ are generally not available to the
public.24 The government has the burden to establish that a
document falls into one of these nonpublic categories.25
    ¶28 Depending on the nature of a particular bank record or
other evidence seized in a criminal investigation, there are a number
of GRAMA-protected categories that might apply. For example,
private records include ―records describing an individual‘s finances‖
and ―other records containing data on individuals the disclosure of
which constitutes a clearly unwarranted invasion of personal
privacy.‖26 Controlled records are those ―contain[ing] medical,
psychiatric, or psychological data about an individual.‖ 27 And
protected records include, among other things, ―nonindividual
financial information‖ in some circumstances,28 ―records created or
maintained for civil, criminal, or administrative enforcement
purposes,‖29 and attorney work product.30 The AG‘s Office has not
argued, however, that any of these provisions apply in this case. It
has therefore not carried its burden to rebut GRAMA‘s presumption
favoring disclosure. Consequently, we conclude that Mr. Schroeder
must be granted access to Envision Ogden‘s bank records.
    ¶29 We acknowledge that this conclusion may be troubling to
state prosecutors and other law enforcement agencies. At first blush,
it seems to suggest that anytime the state seizes evidence in a
criminal investigation, it places that evidence in the public domain.
This concern appears to be what drove the district court‘s analysis
below.


   23See Deseret News Publ’g Co. v. Salt Lake County, 2008 UT 26, ¶ 24,
182 P.3d 372 (noting that GRAMA presumes public documents
should be disclosed and the government has the burden to justify
decisions prohibiting public access).
   24   UTAH CODE § 63G-2-201(1), (3)(a).
   25   Deseret News Publ’g Co., 2008 UT 26, ¶ 24.
   26   UTAH CODE § 63G-2-302(2)(b), (2)(d).
   27   Id. § 63G-2-304(1).
   28   Id. § 63G-2-305(2).
   29   Id. § 63G-2-305(9).
   30   Id. § 63G-2-305(16), (17).

                                      11
                       SCHROEDER v. UTAH ATT‘Y GEN.
                            Opinion of the Court
    ¶30 But we also note that even though our state constitution
does not prohibit access to some sensitive categories of information,
that does not mean state investigators must share their case files with
anyone curious enough to ask for a copy. GRAMA recognizes more
than sixty separate categories of protected records,31 including
provisions that protect records whose disclosure would compromise
an investigator‘s source of information,32 ―interfere with
investigations,‖33 ―could be expected to disclose investigative . . .
techniques,‖34 or ―jeopardize the life or safety of an individual.‖35
Moreover, all state agencies have an independent obligation under
GRAMA to redact any personal, protected, or controlled information
in a record before its release.36
   ¶31 We believe these provisions and others like them ameliorate
many of the concerns the AG‘s Office raises about compromising
sensitive criminal investigations. But to the extent GRAMA subjects
too much sensitive material to public disclosure requirements, the
solution to that problem is convincing the legislature to amend
GRAMA, not radically reinterpreting the state constitution.
   ¶32 In sum, we reject the AG‘s Office‘s argument that article I,
section 14 exempts lawfully seized bank records from GRAMA‘s
disclosure requirements. And because the AG‘s Office has not
argued that any other statute provides such an exemption or that the
records fall within a GRAMA-protected category, Mr. Schroeder is
entitled to access them. We now turn to the question of whether
GRAMA‘s attorney work product protections shield the Quicken
Summary and the Post-it Note from disclosure.
   II. Work Product Protections Apply, but the Quicken Summary
         and Post-It Note Should Nevertheless Be Disclosed
   ¶33 As we have discussed, GRAMA generally prevents
disclosure of records that are ―private, controlled, or protected.‖37
And it classifies as ―protected‖ any record that is ―prepared by or on

   31   Id. § 63G-2-305.
   32   Id. § 63G-2-305(9)(d).
   33   Id. § 63G-2-305(9)(a).
   34   Id. § 63G-2-305(9)(e).
   35   Id. § 63G-2-305(10).
   36   Id. § 63G-2-308.
   37   Id. § 63G-2-201(1), (3)(a).

                                      12
                             Cite as: 2015 UT 77
                            Opinion of the Court
behalf of a governmental entity solely in anticipation of litigation‖ or
that discloses ―an attorney‘s work product, including the mental
impressions or legal theories of an attorney or other representative of
a governmental entity concerning litigation.‖38 The district court
concluded that ―[b]oth the ‗post-it note‘ and the ‗Quicken Summary‘
constitute records prepared in anticipation of litigation, and contain
mental impressions and legal theories of an attorney or agent of the
Attorney General‘s Office, and are therefore protected records under
GRAMA.‖
    ¶34 Before addressing the merits, we first clarify that the
classification of a record under GRAMA is a mixed question of law
and fact that we review nondeferentially. And under that standard
of review, we then conclude that the district court properly classified
the Post-it Note and the Quicken Summary as attorney work
product. We so hold because when a prosecuting attorney directs an
investigator to summarize evidence to decide whether criminal
charges should be brought, the sole purpose in creating such a
record is the anticipation of criminal litigation. Moreover, our own
review of the records indicates that both contain the mental
impressions of state prosecutors. But even though the district court
properly classified them as nonpublic, we nevertheless reverse its
decision denying Mr. Schroeder access to the records, because the
interests favoring disclosure clearly outweigh those favoring
nondisclosure.
  A. The Classification of a Record under GRAMA Is a Mixed Question
                   That We Review Without Deference
    ¶35 Both parties assert that the classification of a record under
GRAMA is a legal question reviewed for correctness. But we
conclude that the issue presents a classic mixed question of law and
fact. That is, it involves the application of a legal standard (attorney
work product protections) to a set of facts (the nature of the
documents and the circumstances surrounding their preparation).39
And because GRAMA does not specify a standard of review, we
must apply the three Levin factors to determine whether the district



   38   Id. § 63G-2-305(16), (17).
   39See Manzanares v. Byington (In re Baby B.), 2012 UT 35, ¶ 42, 308
P.3d 382 (stating that ―mixed questions‖ of law and fact involve the
―application of a legal standard to a set of facts unique to a particular
case‖).

                                     13
                      SCHROEDER v. UTAH ATT‘Y GEN.
                           Opinion of the Court
court‘s classification decision warrants any deference.40 Those factors
are
         (1) the degree of variety and complexity in the facts to
         which the legal rule is to be applied; (2) the degree to
         which a trial court‘s application of the legal rule relies
         on ‗facts‘ observed by the trial judge, such as a
         witness‘s appearance and demeanor, relevant to the
         application of the law that cannot be adequately
         reflected in the record available to appellate courts; and
         (3) other policy reasons that weigh for or against
         granting [deference] to trial courts.41
    ¶36 Applying these factors, we conclude that the district court‘s
decision is not entitled to any deference on appeal. First, the creation
of attorney work product likely involves common, recurring factual
scenarios about how a particular document was prepared.42 Second,
most work product cases will involve documentary evidence rather
than the evaluation of live witness testimony, so resolving these
issues will likely not involve complex factual scenarios or other
evidence not adequately reflected in a cold appellate record.43
Finally, other policy concerns favor nondeferential review: just as
―law enforcement and the general public ought to be able to rely on
a consistent rule established by set appellate precedent as to the
reasonableness of certain law enforcement procedures,‖44
prosecutors and investigators should know with some degree of
clarity when their communications are subject to public disclosure.
For these reasons, we conclude that the district court‘s decision to

   40   See Murray v. Utah Labor Comm’n, 2013 UT 38, ¶ 22, 308 P.3d
461.
   41 Id. ¶ 36 (alteration in original) (internal quotation marks
omitted).
   42 Cf. In re Baby B., 2012 UT 35, ¶ 44 (noting that Fourth
Amendment issues are reviewed with deference because, in part,
they involve ―a common set of recurring law enforcement
practices‖).
   43 Cf. Sawyer v. Dep’t of Workforce Servs., 2015 UT 33, ¶ 13, 345 P.3d
1253 (noting that the second Levin factor hinges on whether the
district court‘s decision hinges on ―evidence not fully captured in a
written appellate record,‖ such as ―the direct observation of witness
testimony‖).
   44   In re Baby B., 2012 UT 35, ¶ 44.

                                     14
                               Cite as: 2015 UT 77
                            Opinion of the Court
classify the Post-it Note and the Quicken Summary as attorney work
product should be reviewed without deference.
         B. The District Court Properly Classified the Post-It Note and
                Quicken Summary as Attorney Work Product
     ¶37 Having set forth the applicable standard of review, we now
turn to the merits. GRAMA protects from disclosure ―records
prepared by or on behalf of a governmental entity solely in
anticipation of litigation‖45 or ―records disclosing an attorney‘s work
product, including the mental impressions or legal theories of an
attorney or other representative of a governmental entity concerning
litigation.‖46 We have held that these protections ―are nearly
identical to the protection provided by both the Federal and Utah
Rules of Civil Procedure‖ in ―rule 26(b)(3), widely referred to as the
work-product doctrine.‖47 We therefore rely on caselaw interpreting
―state and federal procedural protections for work product‖ to
define the scope of protection afforded by GRAMA.48
    ¶38 Relying on federal caselaw, we held in Southern Utah
Wilderness Alliance that GRAMA ―incorporates [a] two-tier
approach‖ in ―protecting government records containing‖ attorney
work product.49 The first tier covers ―work prepared in anticipation
of litigation by an attorney or his agent.‖50 The second tier protects
―core or opinion work product that encompasses the mental
impressions, conclusions, opinion, or legal theories of an attorney or
other representative of a party concerning the litigation.‖51 For
reasons discussed below, we conclude that the Post-it Note and the
Quicken Summary are shielded by both tiers of GRAMA‘s work
product protections.
1. The documents were prepared solely in anticipation of litigation
  ¶39 The Post-it Note and Quicken Summary are shielded by
GRAMA‘s first tier of work product protection because they were

   45   UTAH CODE § 63G-2-305(16).
   46   Id. § 63G-2-305(17).
   47  S. Utah Wilderness Alliance v. Automated Geographic Reference
Ctr., 2008 UT 88, ¶ 23, 200 P.3d 643.
   48   Id.
   49   Id. ¶ 24.
   50   Id. (internal quotation marks omitted).
   51   Id. (internal quotation marks omitted).

                                       15
                        SCHROEDER v. UTAH ATT‘Y GEN.
                              Opinion of the Court
both prepared solely in anticipation of litigation. We have held that a
document is attorney work product if it is prepared ―primarily for
use in pending or imminent litigation.‖52 In other words, any
―material that would not have been generated but for the pendency
or imminence of litigation‖ receives attorney work product
protection.53 By contrast, documents ―produced in the ordinary
course of business‖ or ―created pursuant to routine procedures or
public requirements unrelated to litigation‖ do not qualify as
attorney work product.54 Accordingly, documents created as part of
a government actor‘s ―official[] duties‖ receive no protection even if
the documents ―are likely to be the subject of later litigation.‖55
   ¶40 For example, in Southern Utah Wilderness Alliance, we held
that GRAMA required a state agency to disclose geographic data on
every right-of-way the state owned for the purpose of building
public highways over federal land.56 Even though the state had been
involved in litigation with both the federal government and
environmental groups regarding the scope of these rights-of-way
and had worked with the agency in compiling the data,57 we held
that the records were not prepared solely in anticipation of litigation,
because the agency was required by statute ―to create and maintain‖
such records anyway.58
    ¶41 By contrast, in Salt Lake City Corp. v. Haik, a city hired a
contract attorney to examine its water-exchange agreement with
several irrigation companies ―in response to threats of litigation.‖59
The Utah Court of Appeals concluded that the attorney‘s opinion
letters evaluating the exchange agreements qualified for GRAMA‘s
attorney work product protections.60 The court observed that even
though no lawsuit had ever been filed, the city hired the attorney in



   52   Id. ¶ 25.
   53   Id. (internal quotation marks omitted).
   54   Id.
   55   Id. (alteration in original) (internal quotation marks omitted).
   56   Id. ¶¶ 1, 3, 6, 26.
   57   Id. ¶ 26.
   58   Id. (citing UTAH CODE § 72-5-304(3) (2008)).
   59   2014 UT App 193, ¶¶ 2, 6, 31, 334 P.3d 490.
   60   Id. ¶ 31.

                                      16
                          Cite as: 2015 UT 77
                         Opinion of the Court
response to threats of litigation, and the opinion letters were
prepared to advise the city ―about prospective litigation.‖61
     ¶42 Mr. Schroeder maintains that the AG‘s Office has an
independent obligation to investigate crime, so any documents it
creates during that process cannot be produced ―solely‖ in
anticipation of litigation, particularly if no lawsuit is ever filed. But
unlike the geographic data in Southern Utah Wilderness Alliance, the
Post-it Note and Quicken summary are not particular kinds of
records the AG‘s Office had an independent statutory obligation to
produce. The state may routinely create a variety of records during
an investigation, but state prosecutors do not acquire the power to
subpoena witnesses or documentary evidence until after they
formally receive court approval to open a criminal investigation
under Utah Code section 77-22-2.62 And an official investigation is a
substantial step toward filing criminal charges and initiating
litigation that distinguishes records created in anticipation of a
criminal prosecution from material routinely produced by law
enforcement during the early stages of a criminal investigation.
    ¶43 Here, because both records at issue were created after the
AG‘s Office opened a formal investigation, we conclude they were
prepared solely in anticipation of litigation. According to the special
agent who created the records, the AG‘s Office moved to open the
investigation under section 77-22-2 after receiving a report from the
SBI detailing potential criminal activity. She stated, ―In my capacity
as an investigator for the Utah Attorney General‘s Office, and acting
under the advice and at the direction of the prosecutors of that
Office, I was assigned to conduct a criminal investigation into the
activities of Envision Ogden.‖ She also claimed to have ―prepared a
post-it note‖ during the ―course of conducting the investigation,‖
which contained ―certain personal notes to remind [herself] to do
certain things in connection with the investigation.‖ And ―at the
request of the prosecutors who were advising and directing [her],
[she] prepared a summary of the financial transactions, which [she]
compiled from the bank records which [she] obtained by way of the
investigative subpoenas.‖ In other words, she prepared both

   61   Id.
   62UTAH CODE § 77-22-2(2)(a), (3)(a) (2014) (providing that ―upon
application and approval of the district court,‖ a ―prosecutor may‖
―subpoena witnesses‖ and ―require the production of books, papers,
documents, recordings, and any other items that constitute evidence
or may be relevant to the investigation‖).

                                   17
                      SCHROEDER v. UTAH ATT‘Y GEN.
                           Opinion of the Court
documents at the direction of state prosecutors after the State opened
an official investigation into Envision Ogden‘s financial activities.
    ¶44 Further, the fact that the AG‘s Office did not ultimately file
criminal charges is not determinative. Just as the attorney‘s opinion
letters in Haik received work product protection even though no one
ever sued the city, there was no reason to prepare the Post-it Note or
the Quicken Summary aside from determining whether to initiate a
criminal prosecution. For these reasons, we conclude that both
documents were prepared solely in anticipation of litigation and
therefore qualify as work product under GRAMA‘s first tier of work
product protection.
2. The Post-it Note and the Quicken Summary also contain the
mental impressions of state prosecutors
     ¶45 The Post-it Note and the Quicken Summary also qualify for
protection under GRAMA‘s second tier of work product
protection—records ―disclosing an attorney‘s work product,
including the mental impressions or legal theories of an attorney or
other representative of a governmental entity concerning
litigation.‖63 We have held that this ―core opinion‖ work product
receives heightened protections compared to factual work product.64
The district court reviewed both the Post-it Note and the Quicken
Summary in camera and concluded that they ―very clearly contained
the mental impressions of the attorney or at least the assistant who‘s
providing assistance for the attorney.‖ After examining both
documents ourselves in camera, we agree with the district court.
    ¶46 Without revealing the actual content of the Post-it Note, we
note that the special investigator who prepared it stated in an
affidavit that she did so after the AG‘s Office formally opened a
criminal investigation under Utah Code section 77-22-2. She said the
notes were ―to remind‖ herself ―to do certain things in connection
with the investigation‖ after speaking with state prosecutors. After
reviewing the document ourselves, we believe that disclosing these
action items would reveal specific directions the investigator
received from state prosecutors. And because a prosecutor‘s mental
impressions fall squarely within the definition of ―core opinion‖
work product, we conclude that GRAMA‘s work product
protections apply to the Post-it Note.



   63   UTAH CODE § 63G-2-305(17).
   64   S. Utah Wilderness Alliance, 2008 UT 88, ¶¶ 24, 28.

                                     18
                          Cite as: 2015 UT 77
                         Opinion of the Court
    ¶47 We also believe that the Quicken Summary contains
sensitive information about how prosecutors at the AG‘s Office
viewed the Envision Ogden investigation. The investigator who
prepared the summary stated that she ―prepared a summary of
[Envision Ogden‘s] financial transactions‖ from the subpoenaed
bank records, and she did so ―at the request of the prosecutors who
were directing and advising me.‖ Mr. Schroeder correctly points out
that compilations of facts do not qualify as work product unless ―the
act of culling, selecting, or ordering documents reflects the attorney‘s
opinion as to their relative significance in the preparation of a case or
the attorney‘s legal strategy.‖65 But our review of the Quicken
Summary leads us to believe that the transactions are categorized in
such a way that disclosing the summary would reveal which
transactions prosecutors believed were suspicious, information that
is not apparent from the raw bank records themselves. We therefore
conclude that disclosing the Quicken Summary would reveal the
mental impressions of state prosecutors, so it is also shielded by
GRAMA‘s work product protections.
    ¶48 In sum, we conclude that the district court properly
categorized the Post-it Note and the Quicken Summary as attorney
work product under GRAMA. Both documents were prepared after
the AG‘s Office opened a formal criminal investigation, so they were
created solely in anticipation of initiating a criminal prosecution.
Additionally, both documents contain the mental impressions of
state prosecutors.
   C. The Post-It Note and Quicken Summary Should Nevertheless Be
   Disclosed Because the Interests Favoring Disclosure Outweigh Those
                           Favoring Protection
    ¶49 Although the district court properly categorized the Post-it
Note and the Quicken Summary as protected attorney work product,
section 63G-2-404 of GRAMA provides that a court ―may‖ still
disclose protected records if it determines that ―the interest favoring
access outweighs the interest favoring restriction of access.‖66 The
statute directs the court to make that determination ―upon
consideration and weighing of the various interests and public
policies pertinent to the classification and disclosure or
nondisclosure . . . of    information         properly        classified


   65 See Shapiro v. U.S. Dep’t of Justice, 969 F. Supp. 2d 18, 32 (D.D.C.
Sept. 18, 2013).
   66   UTAH CODE § 63G-2-404(8)(a).

                                   19
                        SCHROEDER v. UTAH ATT‘Y GEN.
                               Opinion of the Court
as . . . protected.‖67 Because this type of ―[b]alancing‖ determination
―is an inherently discretionary task,‖ we review such a decision for
abuse of discretion.68 This is often the case where a statute commits a
decision to the district court‘s discretion based on its evaluation of
the ―totality of the circumstances.‖69 When reviewing such a
decision, we do not second-guess the district court‘s decision so long
as it ―consider[s] all legally relevant factors‖ and reaches a
conclusion permitted by law.70 But legal errors, such as the incorrect
interpretation of a statute or the application of an improper legal
standard, are usually an abuse of discretion.71
    ¶50 Mr. Schroeder argues that the district court exceeded its
discretion because the pertinent ―interests are heavily weighted
towards disclosure.‖ And he also argues that the district court
committed a legal error by assuming, ―incorrectly, that the balancing
contemplated by GRAMA involves weighing . . . the general interests
in protecting attorney work product, rather than the specific privacy
interests of Envision Ogden in . . . the Quicken Summary and the
specific work product interests in the Post-it Note and Quicken
Summary.‖
    ¶51 As explained in more detail below, we agree with
Mr. Schroeder that the balancing analysis under GRAMA must be
tethered to the specific interests of the parties and the particularized
application of the relevant public policies at issue. And for that
reason, the district court committed legal error in basing its decision
on more general policy considerations. In the interest of judicial
economy, we apply the correct standard and conclude that the
interests favoring disclosure clearly outweigh those favoring
protection. Accordingly, the AG‘s Office must release the Post-it

   67   Id.
   68See Supernova Media, Inc. v. Pia Anderson Dorius Reynard & Moss,
LLC, 2013 UT 7, ¶ 19, 297 P.3d 599.
   69   See, e.g., id. ¶ 15.
   70See State v. Gibbons, 779 P.2d 1133, 1135 (Utah 1989) (noting that
an appellate court will not set aside a sentencing decision so long as
the judge considers all the legally relevant factors and imposes a
sentence inside the applicable range set by statute).
   71 See Snow, Christensen & Martineau v. Lindberg, 2013 UT 15, ¶ 17,
299 P.3d 1058; see also State v. Ramirez, 2012 UT 59, ¶ 7, 289 P.3d 444
(noting that ―[a]pplying the wrong legal standard . . . will always
exceed‖ a judge‘s discretion).

                                       20
                          Cite as: 2015 UT 77
                          Opinion of the Court
Note and the Quicken Summary after redacting any protected,
private, or controlled information as GRAMA requires.
1. Balancing under section 404 of GRAMA requires consideration of
the parties‘ specific interests, not just general policy concerns
    ¶52 We first clarify how district courts should weigh the
interests and public policies discussed in Utah Code section 63G-2-
404(8)(a). That provision allows a district court to disclose otherwise
GRAMA-protected records if the interests in favor of disclosure
outweigh those favoring protection. It provides,
         The court may, upon consideration and weighing of
         the various interests and public policies pertinent to
         the classification and disclosure or nondisclosure,
         order the disclosure of information properly classified
         as private, controlled, or protected if the interest
         favoring access outweighs the interest favoring
         restriction of access.72
Applying section 404, the district court determined that the relevant
interests and policy concerns did not favor disclosure. In so doing,
the court weighed three different public policies: (1) ―the public‘s
right to know,‖ (2) ―attorney work product‖ protections, and (3) ―the
right of the individual to be free from individual searches, under
Article I, Section 14 of the Utah Constitution.‖
     ¶53 The court found that the public has a ―very significant‖
interest ―to reasonably know about what‘s going on in
[g]overnment,‖ but it also noted that attorneys ―should be able to go
about preparing a case for potential criminal prosecution . . . without
having those mental impressions and that work product . . . become
public.‖ Because disclosing documents like the Post-it Note and the
Quicken Summary would, in the court‘s view, ―seriously hamper the
investigative ability of the Attorney General‘s Office,‖ and could also
―prevent the Attorney General from preparing‖ documents like
―the . . . Quicken [Summary] . . . and . . . from making notes about
what the attorney wants to have done in connection with the
litigation,‖ the public policy underpinning work product protections
weighed heavily against disclosure. Finally, the court found that ―the
interest of individuals and organizations in the State of Utah to be
free of unreasonable searches of their financial records‖ weighed
―most heavily,‖ and it concluded that none of the records at issue
should be disclosed.

   72   UTAH CODE § 63G-2-404(8)(a).

                                   21
                      SCHROEDER v. UTAH ATT‘Y GEN.
                              Opinion of the Court
    ¶54 For several reasons, we conclude that the district court
applied an improper legal standard and therefore exceeded the
discretion committed to it by section 404. First, as we have already
discussed, article I section 14 does not recognize a free-standing
privacy right in an individual‘s bank records.73 So to the extent the
policy underpinning section 14 drove the district court‘s analysis, it
relied on an incorrect interpretation of the law.
    ¶55 Second, the court weighed general policy interests without
focusing on their specific application to the documents at issue in
this case. This is problematic because many of the exceptions to
GRAMA‘s disclosure requirements involve policies that virtually
always outweigh the public‘s right to know. Attorney-client
confidentiality,74 executive privilege,75 intellectual property rights,76
and national security77 are just a few examples. But while the
public‘s right to know is, in the abstract, often less compelling than
these policies, the weight of any particular policy varies depending
on the nature of the document at issue. For example, the interest in
protecting attorney work product is more compelling during
ongoing litigation than it is years after a dispute has been resolved.
By weighing the public‘s right to know generally against competing
public policies, however, the district court‘s approach would likely
prevent any documents from being released under section 404(8)(a),
even where the weight of a particular policy is de minimis with
respect to a specific document. This conflicts sharply with GRAMA‘s
strong presumption in favor of public disclosure.78
   ¶56 Requiring courts to weigh the parties‘ interests in the
specific records at issue is consistent with how we have interpreted
other balancing provisions within GRAMA. For example, when a
record might fit into more than one GRAMA-protected category,
section 63G-2-306(1) directs governmental entities to choose one ―by
considering the nature of the interests intended to be protected and
the specificity of the competing provisions.‖79 In Deseret News

   73   See supra ¶¶ 20–32.
   74   UTAH CODE § 63G-2-305(16), (17).
   75   Id. § 63G-2-305(29).
   76   Id. § 63G-2-305(36).
   77   Id. § 63G-2-305(42), (45).
   78   Id. § 63G-2-102.
   79   Id. § 63G-2-306(1).

                                      22
                           Cite as: 2015 UT 77
                           Opinion of the Court
Publishing Co. v. Salt Lake County, we reviewed the county‘s decision
to classify a sexual harassment investigative report as protected.80
We held that section 306 did not allow the county to ―defend its
denial of access with this simple syllogism: the [county] reasonably
classified all sexual harassment investigative reports ‗protected,‘; [a
particular investigative report] concerned an allegation of sexual
harassment; therefore, the report is protected.‘‖81 Instead, we held
that the county needed to rest its decision on the specific interests
and the factual circumstances surrounding a particular report.82
   ¶57 For all of these reasons, we believe GRAMA directs district
courts to focus on particularized ―interests and public policies
pertinent to the classification and disclosure . . . of information,‖83
not a general analysis of competing public policies. And by not
focusing on the specific interests for and against disclosing the
Quicken Summary and the Post-it Note, the district court applied an
improper legal standard and therefore exceeded its discretion.
2. Under the proper section 404 weighing analysis, the records must
be disclosed
    ¶58 Having clarified the analysis district courts should
undertake when weighing the interests for and against disclosure
under section 404(8)(a), we now apply that standard to the facts of
this case. We first note that the public‘s right to know is particularly
weighty in this case. According to the allegations in the complaint,
the mayor‘s office solicited and then diverted thousands of dollars
from Envision Ogden to local political campaigns. This was not only
contrary to donors‘ expectations that the money be used to promote
the city as a tourist destination, but many donors also had internal
policies that prohibited them from contributing to political
campaigns. These allegations, if true, indicate that an elected official
breached the public trust by soliciting funds under false pretenses to
benefit political allies. And because Envision Ogden used a shell
entity—FNURE—to divert the funds, these troubling actions were
largely hidden from the public. Disclosing the Quicken Summary
and Post-it Note would therefore serve the significant public policy



   80   2008 UT 26, ¶ 1, 182 P.3d 372.
   81   Id. ¶ 21.
   82   See id. ¶ 36.
   83   UTAH CODE § 63-G-2-404(8)(a).

                                    23
                      SCHROEDER v. UTAH ATT‘Y GEN.
                           Opinion of the Court
interest of allowing Ogden‘s citizens to know whether their elected
officials engaged in unethical, and potentially criminal, activity.84
    ¶59 On the other side of the ledger, the policy of protecting the
attorney work product at issue is far less compelling. Even though
disclosing either document would reveal core attorney work
product, the investigation has now been closed for four years, and
Envision Ogden no longer exists. The purpose of work product
protections is to ―provid[e] attorneys with a zone of privacy
permitting effective client advocacy.‖85 Disclosing the Quicken
Summary and the Post-it Note certainly infringes that interest, but
any interest the AG‘s Office has in maintaining state prosecutors‘
zone of privacy to effectively litigate the case diminished
substantially when it chose not to bring criminal charges. And that
interest has continued to diminish in the four years that have passed
since the State elected to close its investigation.
    ¶60 On balance, then, it is clear to us that the public‘s right to
access the Quicken Summary and the Post-it Note—documents
relevant to potential corruption in the Ogden Mayor‘s Office—
outweighs the State‘s interest in protecting the mental impressions
and legal theories that might be disclosed in either document. We
therefore reverse the district court‘s decision protecting these
documents from disclosure. On remand, the district court should
order disclosure of the Quicken Summary and the Post-it Note, with
the redaction, consistent with GRAMA requirements, of any private,
protected, or controlled information.86
  III. We Remand for the District Court to Determine Whether Mr.
              Schroeder Is Entitled to Attorney Fees
    ¶61 Finally, Mr. Schroeder argues that we should award him
attorney fees for appealing this action. Utah Code section 63G-2-
802(2)(a) provides that a ―district court may assess against any
governmental entity or political subdivision reasonable attorney fees
and other litigation costs reasonably incurred in connection with a
judicial appeal of a denial of a records request if the requester
substantially prevails.‖ In making this decision, the district court is
directed by the statute to consider ―the public benefit derived from

   84 See id. § 10-3-1304(2)(b) (2014) (prohibiting public officers and
employees from using his or her ―official position‖ to ―secure special
privileges for the officer or employee or for others‖).
   85   Featherstone v. Schaerrer, 2001 UT 86, ¶ 33, 34 P.3d 194.
   86   See UTAH CODE § 63G-2-308.

                                     24
                            Cite as: 2015 UT 77
                            Opinion of the Court
the case,‖ ―the nature of the requester‘s interest in the records,‖ and
―whether the governmental entity‘s or political subdivision‘s actions
had a reasonable basis.‖87
     ¶62 We decline to decide this issue and remand to the district
court to determine whether Mr. Schroeder is entitled to attorney fees.
Generally, district courts have ―broad discretion in determining
what constitutes a reasonable fee,‖88 so we review such decisions for
an abuse of discretion. The statutory language here is permissive and
allows the ―district court‖ to award fees after considering a variety of
factors. Because this type of decision is discretionary—the court may
still decide not award any fees regardless of what happens on
remand—the district court is in the best position to make that
decision in the first instance.
                                 Conclusion
    ¶63 We reverse the decision of the district court shielding
Envision Ogden‘s bank records, the Quicken Summary, and the
Post-it Note from disclosure. With respect to the bank records, there
is no constitutional right to privacy in article I, section 14 of the state
constitution that categorically exempts bank records from GRAMA.
And the State has not argued that the records fall within any
GRAMA-protected categories of information. With respect to the
Quicken Summary and the Post-it Note, we agree with the district
court that both documents are protected attorney work product
under GRAMA. But because Envision Ogden no longer exists and
the State closed its investigation four years ago, the interests
favoring disclosure clearly outweigh the interests favoring
nondisclosure. Accordingly, we remand to the district court to order
disclosure of all documents, with appropriate redactions, and to
determine whether Mr. Schroeder is entitled to attorney fees.




   87   Id. § 63G-2-802(2)(b).
   88 Burdick v. Horner Townsend & Kent, Inc., 2015 UT 8, ¶ 18, 345
P.3d 531.

                                     25